Citation Nr: 0621409	
Decision Date: 07/20/06    Archive Date: 08/02/06

DOCKET NO.  05-13 972A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
the service-connected generalized seizure disorder (claimed 
as epilepsy).  



ATTORNEY FOR THE BOARD

S. Layton, Law Clerk



INTRODUCTION

The veteran served on active duty from June 1995 to March 
1996 and from May 1996 to July 2004.  The veteran served in 
Iraq from March 2003 to February 2004.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2004 RO decision that granted service 
connection for generalized seizure disorder (claimed as 
epilepsy) with an evaluation of 10 percent assigned effective 
on July 2, 2004.  

The RO also granted service connection for low back strain 
(claimed as lower back injury).  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  



REMAND

In this case, the veteran has appealed the rating decision 
that granted service connection and assigned an initial 10 
percent rating for generalized seizure disorder (claimed as 
epilepsy), under 38 C.F.R. § 4.124a, Diagnostic Code (DC) 
8911, effective on July 2, 2004, the date following the 
veteran's discharge from active duty service.  

Accordingly, in cases where the original rating assigned is 
appealed, consideration must be given to whether a higher 
rating is warranted at any point during the pendency of the 
claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  

VA also is required to provide specific notice to claimants 
of the evidence needed to substantiate their claims, of what 
evidence the veteran is responsible for obtaining and of what 
evidence VA will undertake to obtain.  38 U.S.C.A. § 5103(a) 
(West 2005).  

The Board has thoroughly examined the veteran's service 
medical records.  The veteran was first diagnosed with 
epilepsy after experiencing a seizure in October 1996.  

In May 1997, the veteran experienced a seizure during which 
he was lying supine on the ground with his head and all of 
his extremities jerking for approximately 5 to 10 minutes.  

The veteran experienced another seizure in April 1998.  The 
examining doctor commented that the veteran had not taken his 
prescribed medicine in the past.  

In July 2000, the veteran experienced having an additional 
seizure that lasted for approximately 10 minutes.  The 
examining doctor noted that the veteran had not taken his 
prescribed medicine.  

During a medical checkup in December 2000, the attending 
physician noted that the veteran had had two MRI's, an EEG, 
various labs and a lumbar puncture.  All of those tests 
yielded normal results.  

In October 2001 the veteran experienced what the attending 
doctor termed "a complex partial seizure."  This was the 
last documented seizure in the veteran's service medical 
records.  

The veteran waived his right to a discharge physical, but he 
received a VA examination in May 2004 to evaluate his claimed 
epilepsy.  The examiner documented that the veteran had a 
total of five seizures while in service, and the veteran's 
last previous seizure was in October 2001.  The examiner 
diagnosed "generalized seizure disorder."  

The veteran filed his original claim for epilepsy with the VA 
in April 2004.  VA sent the veteran a letter in April 2004 
detailing the VA's duty to assist him in the development of 
his claims.  

VA stated that they would obtain all relevant records from 
any Federal agency to include the veteran's service medical 
records.  VA also stated that they would assist the veteran 
with obtaining letters from non-Federal agencies if the 
veteran would give the VA enough relevant information to 
request them.  The letter further detailed what the evidence 
needed to show to support the claim of service connection.  

The RO sent the veteran a letter in March of 2005.  This 
letter detailed what the veteran needed to submit to prevail 
on his claim for service connection headaches, but the letter 
was devoid of information regarding what the veteran needed 
to show to qualify for an increased rating for his service-
connected generalized service disorder.  

The Board is aware of the considerations of the United States 
Court of Appeals for Veterans Claims (Court) in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), regarding the need for 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  A letter should be sent to the 
veteran explaining, in terms of 38 
U.S.C.A. §§ 5103 and 5103A, the need for 
additional evidence regarding his claim 
for increased evaluation of generalized 
seizure disorder.  The letter must inform 
the veteran about the information and 
evidence that is necessary to 
substantiate the claim, notify him of the 
type of evidence that VA will seek to 
provide, inform him of the type of 
evidence that he is expected to provide, 
and request that he provide any and all 
relevant evidence currently in his 
possession.  The veteran should also be 
advised that an effective date for the 
award of benefits will be assigned if an 
increased evaluation is granted.  See 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

The RO is to ensure that the letter 
includes, but is not limited to, a 
discussion of what the veteran needs to 
show to prevail for an increased rating 
claim.  

2.  The RO should also take appropriate 
steps to contact the veteran in order to 
obtain copies of his most recent VA and 
private treatment records and associate 
them with the claims folder for the 
purpose of review.  

3.  Only after the development described 
above has been completed, the RO should 
make arrangements for the veteran to be 
afforded the following examination:  the 
veteran should be scheduled for a VA 
examination to determine the severity of 
the service-connected generalized seizure 
disorder.  The claims folder must be made 
available to the examiner for review 
before the examination.  The examiner 
must indicate in the examination report 
that the veteran's claims folder was 
reviewed prior to the examination.  All 
necessary tests and studies should be 
conducted in order to assess the current 
status of the service-connected 
generalized seizure disorder.  

Following a review of the veteran's 
medical records and history, the examiner 
should discuss all relevant medical 
evidence/findings regarding the service-
connected generalized seizure disorder. 
The examiner must proffer an opinion as 
to the specific degree and extent of the 
service-connected disability, in terms of 
the Rating Schedule.  

4.  Thereafter, the RO should undertake 
any other indicated development and then 
readjudicate the veteran's claim for an 
increased rating.  If any benefit sought 
on appeal is not granted to the veteran's 
satisfaction, he and his representative 
must be furnished a Supplemental 
Statement of the Case and afforded an 
opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  


